

117 HR 4213 IH: Young Southeast Asian Leaders Initiative Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4213IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Castro of Texas (for himself and Ms. Tenney) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the Young Southeast Asian Leaders Initiative, and for other purposes.1.Short TitleThis Act may be cited as the Young Southeast Asian Leaders Initiative Act or the YSEALI Act.2.Young Southeast Asian Leaders Initiative(a)EstablishmentThere is established in the Department of State the Young Southeast Asian Leaders Initiative (YSEALI) program.(b)GoalsThe YSEALI program shall seek to build to capacity of young leaders in Southeast Asia to—(1)support young leaders from Southeast Asia by offering professional development and a global network to share expertise, including in the areas of civic engagement, economic empowerment and social entrepreneurship, education and environmental issues; and(2)further strengthen the enduring partnership between the United States and Southeast Asia and connect United States experts with YSEALI participants.(c)YSEALI programs(1)YSEALI academic fellows programThere is established the YSEALI Academic Fellows Program to bring students from YSEALI partner countries to the United States for the purposes of building practical expertise, leadership skills, and professional networks relating to one or more of the YSEALI themes. The Secretary of State may award fellowships under the Academic Fellows Program to eligible individuals based on the following:(A)Citizenship and residency in a YSEALI partner country.(B)Status as a full-time undergraduate student, or recent graduate of college, university, or other institutions of higher learning.(C)Other criteria determined appropriate by the Secretary.(2)YSEALI professional fellows programThere is established the YSEALI Professional Fellows Program to bring professionals from YSEALI partner countries to the United States for the purposes of building practical expertise, leadership skills, and professional networks relating to one or more of the YSEALI themes. The Secretary of State may award fellowships under the Professional Fellows Program to eligible individuals based on the following:(A)Citizenship and residency in a YSEALI partner country.(B)Status as an emerging leader in government, civil society, or the private sector, and demonstrated expertise relating to one or more of the YSEALI themes.(C)Current employment, and two or more years of professional work experience relevant to one or more YSEALI themes.(D)Other criteria determined appropriate by the Secretary.(3)Other initiativesThe Secretary of State may designate other initiatives as YSEALI initiatives under this section if they advance the goals of the YSEALI program as described in subsection (b).(d)Activities(1)United States-based activitiesThe Secretary of State shall oversee all United States-based activities carried out under the YSEALI program, including the participation of YSEALI Academic Fellows in a program at a United States university or college, and the participation of YSEALI Professional Fellows at United States private and public sector organizations for individually tailored work placements. Both fellowships may include site visits, professional networking opportunities, leadership training, community service, and organized cultural activities, as appropriate.(2)Southeast Asia-based activitiesThe Secretary of State should continue to support overseas initiatives of the program, including the following:(A)Quality leadership training, professional development, and networking opportunities for YSEALI alumni.(B)Reciprocal exchanges for YSEALI Professional Fellows Program’s United States professional hosts and interlocutors to support post-United States exchange action plans and other related public diplomacy goals, as appropriate.(C)Opportunities for networking with YSEALI alumni and professionals and experts who are American and Southeast Asian.(D)The YSEALI Regional Workshop program, offering networking, mentoring, hands-on training, and the tools necessary to lead communities in addressing economic, environmental, educational, and civic engagement issues.(E)The YSEALI Seeds for the Future program, providing small, competitive grants to young leaders in Southeast Asia to improve their communities, countries, and the region towards one or more of the themes of civic engagement, economic empowerment and social entrepreneurship, education, or environmental issues.(F)The YSEALI Academy at Fulbright University Vietnam, offering executive-level seminars for entry to mid-level professionals around the themes of technology and innovation, public policy, and entrepreneurship.(G)The YSEALI Women’s Leadership Academy Program, enhancing people-to-people ties and engagement with young and emerging leaders by promoting gender equality and advancing the status of women and girls, such as in the public health sector.(3)Alumni platformThe Secretary of State is authorized to convene current YSEALI participants and YSEALI alumni through a platform to promote networking opportunities within the YSEALI community.(4)ImplementationTo carry out this subsection, United States diplomatic and consular posts, the Secretary of State, and agency external partners managing and implementing the YSEALI program—(A)shall promote United States policy goals in Southeast Asia by providing tools and resources to help young Southeast Asian leaders develop important skills and connections, including through online campaigns and public diplomacy initiatives;(B)shall establish a system for monitoring, evaluating, and improving the YSEALI program; and(C)may accept financial contributions from foundations, corporations, private donors, program partners, and implementing agency external partners intended to foster the goals of the YSEALI program.(e)Reports(1)StrategyThe Secretary of State shall submit to the appropriate congressional committees a strategy for implementing the YSEALI program, including the following:(A)YSEALI program goals, targets, and planned outcomes for each year and, separately, for the YSEALI program generally during the duration of its implementation.(B)The continuation of YSEALI program monitoring and evaluation plan, including metrics for measuring YSEALI program progress identification of annual YSEALI program goals, and targets.(2)Annual reportsNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 4 years, the Secretary of State shall submit to the appropriate congressional committees and publish on a publicly available website of the Department a report on—(A)YSEALI program progress and an assessment of the metrics, goals, targets, and outcomes described in paragraph (1)(A), including information relating to YSEALI program implementation and outcome activities during the year covered by each report; and(B)recommendations for improvements or amendments to the YSEALI program and strategy, if any, that would improve their effectiveness during subsequent years of YSEALI program implementation.(3)Final reportNot later than the date of the submission of the last report required under paragraph (2), the Secretary of State shall submit to the appropriate congressional committees a final assessment report that evaluates YSEALI program implementation and outcomes during the entire duration of YSEALI program operation, including recommendations regarding whether the YSEALI program should be reauthorized and any changes that would improve its effectiveness.(f)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs of the House of Representatives;(B)the Committee on Appropriations of the House of Representatives;(C)the Committee on Foreign Relations of the Senate; and(D)the Committee on Appropriations of the Senate.(2)Implementing agency external partnersThe term implementing agency external partners means any external partner that is not a United States Government agency, and may include one or more of the following entities:(A)Local or multinational corporations.(B)Nongovernmental organizations.(C)Universities.(D)Regional institutions.(3)YSEALI themeThe term YSEALI theme means—(A)civic engagement;(B)economic empowerment and social entrepreneurship;(C)education;(D)environmental issues; or(E)any other theme included by the Secretary of State.(4)YSEALI partner countriesThe term YSEALI partner countries includes each member country of the Association of Southeast Asian Nations and each other country or political entity the Secretary of State determines appropriate to include in the programs established under this section.